Case: 14-11315   Date Filed: 06/05/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11315
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:13-cr-00056-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSHUA DOUGLAS TAYLOR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                              (June 5, 2015)

Before MARCUS, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-11315    Date Filed: 06/05/2015   Page: 2 of 2


      Chet Kaufman, appointed counsel for Joshua Douglas Taylor in this appeal,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Taylor’s convictions and sentences are

AFFIRMED.




                                         2